Citation Nr: 0840979	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-12 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include ulcers.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.   

Certain communications from the veteran include allegations 
of clear and unmistakable error in a June 1998 rating 
decision.  This matter is referred to the RO for 
clarification and any necessary action.  The following 
decision is limited to the issues as listed on the first page 
of this decision.  


FINDINGS OF FACT

1.  A gastrointestinal disability was not manifested during 
the veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  By rating decision in June 1998, the RO denied the 
veteran's claim for service connection for a right knee 
disability; the veteran did not file a notice of 
disagreement.

3.  Evidence received since the June 1998 rating decision, by 
itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the right knee claim.  

4.  A chronic right knee disability was not manifested during 
the veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

5.  By rating decision in June 1998, the RO denied the 
veteran's claim for service connection for a right hip 
disability; the veteran did not file a notice of 
disagreement.

6.  Evidence received since the June 1998 rating decision, by 
itself or in conjunction with the evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the right hip claim.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The June 1998 rating decision that denied a service 
connection claim for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

3.  Evidence received since the June 1998 rating decision is 
new and material; accordingly, the right knee claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

4.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  The June 1998 rating decision that denied a service 
connection claim for a right hip disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

6.  Evidence received since the June 1998 rating decision is 
not new and material; accordingly, the right hip claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated June 2002.                                                                       

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Despite repeated attempts, the RO has been unable to obtain 
the veteran's service medical records.  The Board is aware 
that in such a situation it has a heightened duty to assist a 
claimant in developing the veteran's claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO contacted the National 
Personnel Records Center (NPRC) and was informed that the 
service medical records were lost in a fire.  The RO sent the 
veteran a VCAA letter (along with an NA Form 13055) in June 
2002.  The letter informed the veteran that the service 
medical records were destroyed; and advised the veteran to 
submit any records that might be in his possession.   The RO 
made a PIES request; but was once again informed that the 
records were destroyed by fire.  The RO contacted the veteran 
again in September 2002 and once again requested the veteran 
to provide records.  The veteran provided copies of a 
discharge physical and surgeon general records.  

VA has assisted the appellant in obtaining evidence, afforded 
the veteran physical examinations in October 2005 and April 
2006, obtained medical opinions as to the etiology of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with a notice letter in November 2002.  It set 
forth the criteria for entitlement to the benefit sought by 
the appellant, and included discussion of new and material 
evidence so as to comply with the Kent requirements.  To the 
extent that the notice letter did not fully set forth the 
types of evidence which would be necessary to reopen the 
claims in view of the basis for the underlying prior denial, 
the Board finds no resulting prejudice to the veteran.  As 
discussed in this decision, the Board finds that the right 
knee claim has in fact been reopened.  With regard to both 
issues, a review of the veteran's many communications as well 
as statements offered by his representative in support of his 
claims shows that the veteran is aware of what is necessary 
to reopen the claims.  The veteran's assertions are to the 
effect that he has continually suffered the right knee and 
right hip symptoms since the documented right knee injury 
during service.  In other words, the veteran is aware that a 
continuity of pertinent symptomatology from service to the 
present is necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Gastrointestinal disability
The veteran submitted evidence that reflects that he was 
diagnosed with a stomach/peptic ulcer with obstruction in 
1944.  However, his April 1945 discharge examination fails to 
show any gastrointestinal abnormalities.  

The claims file includes numerous medical reports documenting 
various complaints and treatment for unrelated disorders over 
the years.  However, it is significant that these post 
service medical records include only a few minor references 
to any gastrointestinal problems.  Private records from the 
1970's do not appear to document any such complaints.  On VA 
examination in February 1981, the veteran's digestive system 
was described as benign.  In August 1987, the veteran 
complained of epigastric distress last week, with food only.  
There was no diagnosis.  In May 2005, the veteran complained 
that pain medications (for non related disabilities) upset 
his stomach.  The Board views the lack of evidence of ongoing 
gastrointestinal symptoms for a period of many years after 
service as significant as it is reasonable to believe that 
the veteran would have reported such problems to medical 
personnel.  

The veteran underwent a VA examination in October 2005.  He 
reported that he was treated for an ulcer in service, and 
that he has had intermittent irritations occasionally since 
then.  He stated that it is well controlled on a once daily 
dose of medication. He also reported taking an antacid 
medication at least weekly, for evening time dyspepsia.  
Following a thorough review of the claims file and 
examination of the veteran, the examiner diagnosed the 
veteran with gastroesophageal reflex disease (GERD) well 
controlled on medication.  She indicated that if there was 
medical evidence that the veteran had been suffering from his 
current symptoms since service, then the GERD would be 
related to service.  However, in the absence of supporting 
medical evidence, the examiner was unable to relate the 
veteran's current disability to his in-service ulcer.  

The Board notes that the lack of any post-service medical 
records until August 1987 is probative to the issue of 
chronic disability.  Moreover, the August 1987 treatment note 
appears to have been an isolated incident (as there were no 
follow up treatment reports).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the Board notes the fact that in February 1998, the 
veteran filed service connection claims for his right knee 
and right hip, but failed to file a claim for a 
gastrointestinal disability.  This suggests to the Board that 
the veteran himself did not believe that he had 
gastrointestinal disability related to service at that time 
since it would be reasonable to expect that he would have 
included such in his VA claim.  This provides additional 
evidence that the veteran's current gastrointestinal 
disability has not been chronic since service.  

Finally, the Board notes that the only medical evidence 
regarding a nexus opinion between the veteran's in-service 
disability and his current disability, weighed against such a 
nexus opinion in the absence of supportive medical evidence.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a gastrointestinal 
disability must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Right knee and right hip

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the veteran's claims for service 
connection for a right hip and right knee disability were 
originally denied by the RO in a June 1998 rating decision.  
The veteran failed to file a timely notice of disagreement.  
Consequently, the decision became final.  The evidence on 
record at the time of the June 1998 denial included an 
examination report dated April 1945; information from 
Hospital Admission Cards created by the Department of the 
Army Office of the Surgeon General (dated 1942-1945 and 1950-
1954); and VA outpatient treatment records dated February 
1977 to March 1998.  The records reflected that the veteran 
sustained an injury to his right knee in February 1945.  The 
examination report failed to reflect any findings attributed 
to a right hip disability.  Additionally, the recent 
outpatient treatment records failed to reflect a diagnosis of 
a right knee disability.  

Evidence submitted since the June 1998 rating decision 
includes extracts of military hospital reports from the 
Surgeon General's Office; additional outpatient treatment 
reports dated June 2001 to April 2007;  VA examination 
reports dated March 2005, October 2005, and April 2006; and 
correspondences from the veteran and his representative.  

Right Knee
The Board once again notes that the veteran's claim for 
service connection for a right knee disability was previously 
denied because there was no evidence of a current disability.  
Although the VA acknowledged an injury in service, the 
treatment records from February 1977 to March 1998 failed to 
show evidence of a current disability.  

The evidence received since the June 1998 rating decision 
includes a diagnosis of mild arthritic changes and evidence 
of calcific tendinitis, right knee.  In view of the basis for 
the June 1998 denial of service connection, the Board finds 
that the new evidence raises a reasonable possibility of 
substantiating the claim; and therefore constitutes new and 
material evidence.  The veteran's claim is therefore 
reopened.

However, after a thorough review of evidence under a merits 
analysis, the Board finds that service connection is 
nevertheless not warranted.  As noted in the VCAA letters 
sent to the veteran, in order to be service connected for a 
disability, three things must be shown.  First, the veteran 
must have had an injury in service.  Second, the veteran must 
have a current disability.  Third, there must be medical 
evidence of a relationship between the current disability and 
service.  The Board acknowledges that the veteran sustained 
an injury to his right knee while in service and that he has 
a current disability.  However, there is no medical evidence 
of a relationship between the current disability and service.  

The veteran underwent a VA examination in April 2006.  The 
examiner reviewed the claims file and correctly noted that 
the records reflect progress notes regarding the right knee 
beginning in January 2003.  The veteran reported injuring his 
right knee in service, when he fell of a tanker.  The veteran 
vaguely recalled getting a single cortisone injection in 
1956.  He reported that he currently experiences occasional 
pain with walking or hiking up inclines.  He also reported 
difficulty squatting.  As a result of a thorough examination 
(including x-rays), the examiner diagnosed the veteran with 
mild arthritic changes and evidence of calcific tendinitis, 
right knee.  He stated that "Despite the singular entry 
within the veteran's service medical record reference a 
sprain of the right knee, it is not possible for this 
examiner to resolve the question of service-connection for 
the veteran's current right knee condition without resorting 
to mere speculation.  The extended period of time between 
documented sprain of the knee and the veteran's claim for 
service- connection make it impossible to determine if there 
were other factors outside of his service injury, which were 
a contributing factor to his current right knee condition."  

The Board notes that a mere possibility of an etiological 
relationship between the veteran's fatal diseases and service 
is analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  

Moreover, the Board once again notes that the lack of any 
post-service medical records until January 2003 is probative 
to the issue of chronic disability.  

The Board finds that although there is a documented injury to 
his right knee while in service; the preponderance of the 
evidence weighs against a finding that his current disability 
is related to the in-service injury.  Following the in-
service injury, there are no treatment records regarding a 
right knee disability for approximately 58 years, although 
the veteran regularly sought medical care for unrelated 
disorders over the years.  The Board stresses to the veteran 
that a documented injury in service alone is not enough; 
there must be chronic disability resulting from that injury.  
The overall facts weigh against a finding that the in-service 
right knee injury resulted in chronic disability.  Moreover, 
the only medical opinion regarding a possible nexus between 
the in-service injury and the current disability essentially 
states that an opinion without evidence of continuing 
pertinent symptoms over the years would be speculative.  
Service connection may not be established based on 
speculation.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim service connection for a right knee disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right Hip
The Board once again notes that the veteran's claim for 
service connection for a right hip disability was previously 
denied because there was no evidence of a hip disability in 
service.  Moreover, the RO also noted the veteran's 
contention that the hip disability may be secondary to his 
right knee disability.  However, since the veteran's right 
knee disability is not service connected; service connection 
for the right hip is not warranted on a secondary basis.  

The evidence received since the June 1998 rating decision 
reflects that the veteran underwent hip replacement surgery 
in December 2000; and that he continues to suffer from a 
right hip disability.  However, the bases for the previous 
denial have not been addressed by the new evidence.  There is 
still no evidence of a right hip disability in service.  
Moreover, since the right knee disability is still not 
service-connected, there is no basis upon which service 
connection for a right hip disability can be warranted as 
secondary to the right knee disability.  In view of the bases 
for the June 1998 denial of service connection, the Board 
finds that the new evidence does not raise a reasonable 
possibility of substantiating the claim; and therefore it 
does not constitute new and material evidence.  The veteran's 
claim is therefore not reopened


ORDER

Entitlement to service connection for a gastrointestinal 
disability is not warranted.

The veteran's claim for service connection for a right knee 
disability is reopened, but entitlement to service connection 
for right knee disability is not warranted.  

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a right hip 
disability.  

The appeal is denied as to all issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


